           Case 7:20-cv-00912-KMK Document 38 Filed 10/08/20 Page 1 of 2




 Michael E. Tracht
 +1.212.309.6367
 michael.tracht@morganlewis.com



 October 7, 2020

 VIA ECF

 Hon. Kenneth M. Karas, U.S. District Judge
 U.S. District Court, Southern District of N.Y.
 300 Quarropas Street
 White Plains, NY 10601

 Re:        Chartwell Therapeutics Licensing LLC v. Harris Pharmaceutical, Inc.,
            No. 7:20-cv-912 (KMK) (LMS)

 Dear Judge Karas:

 We represent Defendant Harris Pharmaceutical, Inc. (“Harris”) in the above-captioned
 action. Pursuant to Section IX of Your Honor’s Individual Rules of Practice, Harris
 respectfully requests that certain information submitted by the parties in response to the
 Court’s order dated September 24, 2020 (ECF No. 30) be placed under seal, viewable to
 only the parties and Court personnel. These materials include:

           specific pricing data contained in certain agreements and purchase orders, as
            currently redacted from exhibits 1, 2, and 3 to the parties’ joint letter dated
            October 7, 2020 (ECF No. 35); and

           the entirety of the unexecuted Supply and Distribution Agreement, withheld as
            exhibit 5 to the parties’ joint letter.

 A copy of the withheld agreement, and copies of the redacted materials in which the
 redacted information has been highlighted in blue, are being filed contemporaneously with
 this letter.

 Harris seeks to seal these materials because they reveal the economic terms of its
 agreements, and the course of business negotiations with Chartwell. Such information
 could potentially allow one of Harris’s competitors or other business partners to gain an
 unfair competitive advantage. Accordingly, if Harris were to produce these materials in
 discovery, it would designate them as “Confidential” pursuant to the protective order
 entered in this action (ECF No. 17).




                                                    Morgan, Lewis & Bockius   LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060           +1.212.309.6000
                                                    United States                     +1.212.309.6001
DB1/ 116471156.1
          Case 7:20-cv-00912-KMK Document 38 Filed 10/08/20 Page 2 of 2

   Hon. Kenneth M. Karas
   October 7, 2020
   Page 2

   Harris therefore respectfully requests that the Court enter an order protecting these
   confidential business materials from public filing. Chartwell does not oppose this motion.

   Respectfully,

   /s/ Michael E. Tracht

   Michael E. Tracht

   c: Counsel of record (via ECF)
      John K. Gisleson, Esq. (via email)




GRANTED.




October 8, 2020




  DB1/ 116471156.1
